DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Title is amended to read:  A TIRE INFORMATION ACQUISITION DEVICE HAVING FIRST AND SECOND BANDS FIXING A SENSOR UNIT TO A RIM

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: In the Examiner’s opinion in regards to claim 1, Brown teaches a tire information acquisition device (100, i.e. tire pressure sensor mounting system) comprising a sensor unit (200, i.e. tire pressure sensor) including a sensor configured to acquire tire information (Column 2, lines 42-54); a first band (130, i.e. one rim strap) for fixing the sensor unit to a rim (300) wherein the first band (130) having a circumferential length by fastening another end (132) with a fastening portion (135, i.e. first locking mechanism) provided to one end (131) (Column 3, lines 29-39).
However, Brown does not teach the structural limitations of the tire information acquisition device further comprising the first band having an adjustable band circumferential length by fastening another end reversibly with a fastening portion provided to one end and a second band configured to fasten the sensor unit and the first band integrally in combination with the remaining limitations of independent claims 1.  The remaining claims are allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856        

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856